

116 S1246 IS: Fair and Equal Housing Act of 2019
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1246IN THE SENATE OF THE UNITED STATESApril 30, 2019Mr. Kaine (for himself, Ms. Collins, Mr. King, Ms. Hassan, Mr. Blumenthal, Mr. Whitehouse, Ms. Baldwin, Mrs. Shaheen, Mr. Menendez, Ms. Klobuchar, Ms. Cortez Masto, Mr. Wyden, Ms. Smith, Mrs. Feinstein, Mr. Booker, Mr. Merkley, Ms. Harris, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo extend the protections of the Fair Housing Act to persons suffering discrimination on the basis
 of sexual orientation or gender identity, and for other purposes.1.Short titleThis Act may be cited as the Fair and Equal Housing Act of 2019.2.Housing(a)Fair Housing ActThe Fair Housing Act (42 U.S.C. 3601 et seq.) is amended—(1)in section 802 (42 U.S.C. 3602), by adding at the end the following:(p)Race, color, religion, sex, sexual orientation, gender identity, handicap, familial status, or national origin, used with respect to a person, includes—(1)the race, color, religion, sex, sexual orientation, gender identity, handicap, familial status, or national origin of another person with whom the person is, or has been, associated; and(2)a perception or belief, even if inaccurate, concerning the race, color, religion, sex, sexual orientation, gender identity, handicap, familial status, or national origin of the person.(q)Sexual orientation means homosexuality, heterosexuality, or bisexuality.(r)Gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual's designated sex at birth.;(2)in section 804 (42 U.S.C. 3604)—(A)by inserting sexual orientation, gender identity, after sex, each place that term appears; and(B)in subsection (f)(3)(A), by striking the period at the end and inserting a semicolon;(3)in section 805 (42 U.S.C. 3605), by inserting sexual orientation, gender identity, after sex, each place that term appears;(4)in section 806 (42 U.S.C. 3606), by inserting sexual orientation, gender identity, after sex,;(5)in section 808(e) (42 U.S.C. 3608(e))—(A)in paragraph (4), by inserting a semicolon at the end; and(B)in paragraph (6), by inserting sexual orientation, gender identity, after sex,; and(6)in section 810(f) (42 U.S.C. 3610(f)), by striking paragraph (4) and inserting the following:(4)Certification(A)In generalExcept as provided in subparagraph (B), during the period beginning on the date of enactment of the Fair and Equal Housing Act of 2019 and ending on the date that is 40 months after the date of enactment of that Act, each agency certified for the purposes of this title on the day before the date of enactment of the Fair and Equal Housing Act of 2019 shall, for the purposes of this subsection, be considered certified under this subsection with respect to those matters for which the agency was certified on that date.(B)Exceptional circumstancesIf the Secretary determines in an individual case that an agency has not been able to meet the certification requirements under this subsection within the 40-month period described in subparagraph (A) due to exceptional circumstances, such as the infrequency of legislative sessions in the jurisdiction of the agency, the Secretary may extend the period by not more than 180 days..(b)Prevention of intimidation in fair housing casesSection 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by inserting sexual orientation (as such term is defined in section 802 of this Act), gender identity (as such term is defined in section 802 of this Act), after sex, each place that term appears.